DETAILED ACTION
Status of Claims
The following is a Final Office Action in response to Applicant’s amendments received on 04/01/2021
Claims 2-7, 9-14, and 16-20 are cancelled. Claim 21 is newly added. Claims 1, 8, and 15 are amended. Claims 1, 8, 15, and 21 are considered in this Office Action. Claims 1, 8, 15, and 21 are currently pending. 
Response to Amendments
Applicant’s amendments necessitated the new grounds(s) of rejections set forth in this office action. 
Applicant’s amendments have been considered, but do not overcome the 35 U.S.C. 101 rejection.
Applicant’s amendment has been considered, applicant amendments do not overcame the 35 U.S.C. 103 rejection. An updated 35 U.S.C. 103 rejection will address applicant’s amendments. 

Response to Arguments
Applicant’s argument with respect to the 101 rejection to claims have been considered, but are not persuasive.
Applicant argues that the amended claims 1, 8, and 15 specify a unique situation in which a meeting conflict arises with two other conflicting meetings. Further, Applicant has specified manners in which meeting attendance history of the second and third meetings are calculated. Further, Applicant has specified the specific criteria (e.g., a meeting name for the second meeting and an attendee list for the third meeting) used to determine the meeting attendance histories for the respective Page 8 of 10 Appl. No. 16/543,716Reply to Office Action of January 8, 2021meetings. Applicant has further specified the manner in which probabilistic availability is calculated for the time slot based on the two conflicting meetings. Amended claims 1, 8, and 15 are clearly not "a drafting effort designed to 
The examiner respectfully disagrees. The claims recite an abstract idea by reciting an abstract idea of concepts performed in the human mind (or by pen or paper) including observation, evaluation, judgement, and opinion, which falls into the “Mental Processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG and also directed to a mathematical calculations which falls into the “mathematical concept” group. The limitations reciting the abstract idea are, as set forth in exemplary claim 1, are:  determining, by analyzing the attendee calendar data, that the prospective meeting attendee is scheduled with a second meeting and a third meeting designated at the first time slot (Mental process and can be performed by a pen and paper); determining a first meeting attendance history of the second meeting based on a first number of attended meetings associated with a meeting name of the second meeting divided by a first total number of meetings associated with the meeting name of the second meeting that the prospective meeting attendee was invited to(Mental process, can be performed by a pen and paper, and a mathematical concept); determining a second meeting attendance history of the third meeting based on a second number of attended meetings associated with an attendee list of the third meeting divided by a second total number of meetings associated with the attendee list of the third meeting that the prospective meeting attendee was invited to(Mental process, can be performed by a pen and paper, and a mathematical concept); calculating a probabilistic availability that the prospective meeting attendee will be available to attend the first meeting at the first time slot by subtracting the first meeting attendance history and the second meeting attendance history from an initial meeting attendance percentage(Mental process, can be performed by a pen and paper, and a mathematical concept); comparing the probabilistic availability to a threshold; and Page 2 of 10Appl. No. 16/543,716 Reply to Office Action of January 8, 2021 scheduling, in response to the probabilistic availability satisfying the threshold, the first meeting at the first time slot for the prospective meeting attendee(Mental process and can be performed by a pen and paper).
With respect to Step 2A Prong Two of the 2019 PEG, .  The additional elements are directed to a computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method, system, and receiving data (i.e., an indication of a proposed meeting, calendar data…) to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figs. 1 and 7 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, Applicant’s arguments concerning 101 rejection are not persuasive, and the rejection therefore is maintained in the updated 101 rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, 15, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claim 1, 8, 15, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claim 1 and 21), the system (claims 8), and the computer program product (claims 15) are directed to an eligible categories of subject matter (i.e. machine, and article of manufacture, process).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concept of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which falls into the “certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG, as well as “mental processes”.  The claimed invention also recites an abstract idea that fall within a mental process. The recitation of generic computer components does not negate the abstraction of given limitations. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in claim 15, are: A computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising: receiving an indication of an attempt to schedule a first meeting designated at a first time slot; receiving attendee calendar data for a prospective meeting attendee invited to the first meeting; determining, by analyzing the attendee calendar data, that the prospective meeting attendee is scheduled with a second meeting and a third meeting designated at the first time slot; determining a first meeting attendance history of the second meeting based on a first number of attended meetings associated with a meeting name of the second meeting divided by a first total number of meetings associated with the meeting name of the second meeting that the prospective meeting attendee was invited to; Page 4 of 10Appl. No. 16/543,716 Reply to Office Action of January 8, 2021 determining a second meeting attendance history of the third meeting based on a second number of attended meetings associated with an attendee list of the third meeting divided by a second total number of meetings associated with the attendee list of the third meeting that the prospective meeting attendee was invited to; calculating a probabilistic availability that the prospective meeting attendee will be available to attend the first meeting at the first time slot by subtracting the first meeting attendance history and the second meeting attendance history from an initial meeting attendance percentage; comparing the probabilistic availability to a threshold; and scheduling, in response to the probabilistic availability satisfying the threshold, the first meeting at the first time slot for the prospective meeting attendee. Claims 1 and 8 recite sustainably the same limitations as claims 15 and therefore are subjected to the same rationale. 
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method, system, and receiving data (i.e., an indication of a proposed meeting, calendar data…) to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figs. 1 and 7 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: a computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method, system, and receiving data (i.e., an indication of a proposed meeting, calendar data…).  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (figs. 1 and 7) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim 
The dependent claim 21 has been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figs. 1 and 7 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  Under Step 2B, These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (figs. 1 and 7) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over James Kozloski (US 2013/0317873 A1, hereinafter “Kozloski”) in view of Dikla Dotan-Cohen (US 2017/0308866 A1, hereinafter “Dotan-Cohen”) in view of Stephen Kirkham (US 2015/0170045 A1, hereinafter “Kirkham”).
Claim 1/8/15:
Kozloski teaches:
A computer-implemented method comprising [describes a system, method or computer program product comprises computer readable signal medium may be any computer readable medium that is not a computer readable storage medium and that can communicate, a processor, and memory in para. 0040-0042]: receiving an indication of an attempt to schedule a first meeting designated at (a time) [para. 0028 and fig. 3 the computer processor 304 is configured to receive from the meeting requestor 302 a request to schedule a proposed meeting 310 at a proposed meeting time interval 312];
 receiving attendee calendar data for a prospective meeting attendee invited to the first meeting[para. 0031 and fig. 3 describes accessing potential attendee 316 attribute such as a number of meetings scheduled on a calendar of the potential attendee on the day of the proposed meeting 324]; 
determining, by analyzing the attendee calendar data, that the prospective meeting attendee is scheduled with a second meeting designated at the first time [para. 0021 describes a second meeting node representing a second meeting, an attendee node representing the potential attendee, and a second spring constant between the second meeting node in the attendee node]: 
calculating a probabilistic availability that the prospective meeting attendee will be available to attend the first meeting at the first time  slot by subtracting the first meeting attendance history and the second meeting attendance history from an initial meeting attendance percentage [para. 0021 describes calculating the attendance probability value using crowd sourcing, while para. 0022 describes a probability of attendance through time of the potential attendee to the proposed meeting (first meeting) and the second meeting is computed, where para. [0031] describes the attendance probability value 306 may be further based on at least one potential attendee attribute 318. The potential attendee attribute 318 may include an applicant history of attendance for all meetings 320, an applicant history of attendance for similar meetings 322, and/or a number of meetings scheduled on a calendar of the potential attendee on the day of the proposed meeting 324]; 
comparing the probabilistic availability to a threshold [para. 0030 the computer processor 304 is further configured to schedule the proposed meeting 310 if the attendance probability value 306 is beyond an attendance probability threshold 308];
 and scheduling, in response to the probabilistic availability satisfying the threshold, the first meeting at the first time for the prospective meeting attendee[para. 0030 the computer processor 304 is further configured to schedule the proposed meeting 310 if the attendance probability value 306 is beyond an attendance probability threshold 308].
While Kozloski describes schedule a proposed meeting based on an attendance probability threshold as described above, it does not explicitly teach, however, Dotan-Cohen teaches:
A specific time slot associated with a meeting/event [para. 0092 meeting manager 260 comprises a proposed meeting event receiving component 262, meeting attendee importance determiner 264, likelihood of attendance determiner 266, etc.., wherein extracted meeting features may include meeting features similar to those described in connection with meeting event features determiner 286 or in FIG. 3, such as, location information, day/time, attendees (or proposed attendees/invitees), recurrence, subject, urgency, or nearly any other data related to meeting events].  
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to combine the teaching of Dotan-Cohen with Kozloski, because the references are analogous and compatible since they are both directed to meeting schedule resource, to include specific time slot to a meeting. Doing so will help improve meeting scheduling functionality [Dotan-Cohen 0117].
Kozloski describes schedule a proposed meeting based on an attendance probability threshold as described above and Dotan-Cohen describes a proposed meeting event receiving component 262, meeting attendee importance determiner 264, likelihood of attendance determiner 266, etc.., wherein extracted meeting features may include meeting features similar to those described in connection with meeting event features determiner 286 or in FIG. 3, such as, location information, day/time, attendees (or proposed attendees/invitees), recurrence, subject, urgency, or nearly any other data related to meeting events, neither teach the following, however Kirkham teaches:
determining a first meeting attendance history of the second meeting based on a first number of attended meetings associated with a meeting name of the second meeting divided by a first total number of meetings associated with the meeting name of the second meeting that the prospective meeting attendee was invited to[Fig. 3 illustrates event attendance probability estimator 310 and event attendance number estimator, wherein event attendance probability estimator is based on user information (guest invited) and event information as describes in para. [0039]. Para. [0028] describes the user information used in the determination of the meeting attendance such as an event attendance history of the user. The event attendance history may include past events to which the user was invited, past responses or lack of responses of the user to the event invitations, and information regarding whether the user attended or appeared at the event, while  para. [0032] describes the event information which includes a title of the event, a date and time of the event, a location of the event, a host of the event, or an event type of the event. Example event types include a family event (e.g., a family Christmas party), a social event (e.g., a birthday party for a member of a group of friends), a business event (e.g., an office holiday party), or a religious event (e.g., a religious service for a religious holiday). Fig. 5 describes the event attendance probability estimator 310 may also include code for providing an indication of the estimated probability. For example, the estimated probability may be displayed on a page associated with the event as a percentage (e.g., 75% likely to attend.) which includes meeting name, date/time, guest list, and attendance likelihood based event and guest information]; determining a second meeting attendance history of the third meeting based on a second number of attended meetings associated with an attendee list of the third meeting divided by a second total number of meetings associated with the attendee list of the third meeting that the prospective meeting attendee was invited to[Fig. 3 illustrates event attendance probability estimator 310 and event attendance number estimator, wherein event attendance probability estimator is based on user information (guest invited) and event information as describes in para. [0039]. Para. [0028] describes the user information used in the determination of the meeting attendance such as an event attendance history of the user. The event attendance history may include past events to which the user was invited, past responses or lack of responses of the user to the event invitations, and information regarding whether the user attended or appeared at the event, while  para. [0032] describes the event information which includes a title of the event, a date and time of the event, a location of the event, a host of the event, or an event type of the event. Example event types include a family event (e.g., a family Christmas party), a social event (e.g., a birthday party for a member of a group of friends), a business event (e.g., an office holiday party), or a religious event (e.g., a religious service for a religious holiday). Fig. 5 describes the event attendance probability estimator 310 may also include code for providing an indication of the estimated probability. For example, the estimated probability may be displayed on a page associated with the event as a percentage (e.g., 75% likely to attend.) which includes meeting name, date/time, guest list, and attendance likelihood based event and guest information];
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to combine the teaching of Kirkham with Kozloski and Dotan-Cohen, because the references are analogous and compatible since they are both directed to meeting schedule resource, to include meeting attendance history based on user information and event information to determine the likelihood of user attending an event. Doing so will help improve meeting scheduling functionality [Kirkham 002].
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kozloski  in view of Dotan-Cohen in view of Kirkham, as applied in claim 1, and further in view of Christopher Chu(Us 7,693,736 B1, hereinafter “Chu”).
Claim 21:
While Kozloski describes schedule a proposed meeting based on an attendance probability threshold as described above and Dotan-Cohen describes a proposed meeting event receiving component 262, meeting attendee importance determiner 264, likelihood of attendance determiner 266, etc.., wherein extracted meeting features may include meeting features similar to those described in connection with meeting event features determiner 286 or in FIG. 3, such as, location information, day/time, attendees (or proposed attendees/invitees), recurrence, subject, urgency, or nearly any other data related to meeting events, neither teach the following, but Chu teaches:
The method of claim 1, further comprising: displaying, on a computing device, a calendar view depicting the probabilistic availability at the first time slot, wherein the calendar view further depicts a plurality of additional probabilistic attendances for a plurality of additional respective time slots, wherein a texture of each time slot depends on each probabilistic availability [Figs. 6-8 illustrate a calendar view depicting the probabilistic availability at the first time slot, wherein the calendar view further depicts a plurality of additional probabilistic attendances for a plurality of additional respective time slots, wherein a texture of each time slot depends on each probabilistic availability ].  
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to combine the teaching of Chu with Kozloski and Dotan-Cohen, because the references are analogous and compatible since they are both directed to meeting schedule resource, to include specific time slot to a meeting and the probabilistic availability at the first time slot. Doing so will help improve meeting scheduling functionality [Col. 2 lines 5-39].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140012926 A1
Recommending Additional Users for an Event Using a Social Networking System
Narayanan; Srinivas P. et al.
US 20090055236 A1
SYSTEM AND METHOD FOR EVALUATING LIKELIHOOD OF MEETING ATTENDANCE
O'Sullivan; Patrick Joseph et al.
US 20130204653 A1
CONFLICTING MEETING SCHEDULER
Herger; Lorraine M. et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683